Motion Granted and Order filed September 2, 2021




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00463-CV
                                  ____________

               IN THE INTEREST OF J.B., AKA J.J.B, a Child


                   On Appeal from the 313th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2020-00057J


                                    ORDER

      This is an accelerated appeal from a judgment in a parental termination case.

      The notice of appeal was filed August 23, 2021. Appellant has established
indigence or is presumed to be indigent. See Tex. R. App. P. 20.1(a). The
reporter’s record was due within 10 days after the notice of appeal was filed. See
Tex. R. App. P. 35.1(b); 28.4(a)(1). On August 25, 2021, a requested extension of
time to file the reporter’s record was granted to September 7, 2021. The official
court reporter, Stephanie Wells, was notified no further extensions would be
granted absent exceptional circumstances.
      On September 2, 2021, Stephanie Wells filed a second request to extend
time to file the reporter’s record, until September 17, 2021. We GRANT the
motion.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). The trial court must direct the court reporter to immediately commence
the preparation of the reporter’s record and must arrange for a substitute reporter,
if necessary. See Tex. R. App. P. 28.4(b)(1).

      Accordingly, we further order Stephanie Wells, the official court reporter, to
file the record in this appeal on or before September 17, 2021. If Stephanie
Wells does not timely file the record as ordered, the court will issue an order
requiring her to appear at a hearing to show cause why the record has not been
timely filed and why she should not be held in contempt of court for failing to file
the record as ordered.     Contempt of court is punishable by a fine and/or
confinement in jail.



                                  PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Hassan and Poissant.